DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A1 in the reply filed on 05/04/2021 is acknowledged. Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the expansion chamber" in line 9 lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tustaniwskyj (US 2016/0379852).
In regard to claim 1, Tustaniwskyj teaches a temperature control assembly, comprising:
a chamber (80C) configured to receive liquid fluid and expand the liquid fluid to gas having a first temperature (See ¶ 0016), the chamber having an outlet (12a, 12b) to provide the gas having the first temperature to a system (10a, 10b Semiconductor handler disclosed in thermal unit) to be temperature controlled (See fig. 1, 2; ¶ 0031, 0069);

a sump (80a) configured to receive the gas at the third temperature and the third pressure from the pump, and recirculate (via heat exchanger 19) at least a portion of the gas (via 20) to the expansion chamber (80C) (see fig. 1, 2; ¶ 0039, 0057, 0061-0062, 0070).
Tustaniwskyj teaches water as the refrigerant, but does not explicitly teach using nitrogen as the refrigerant. However, official notice is taken that nitrogen is and old and well-known manner of providing refrigerant. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control assembly/process of Tustaniwskyj by using nitrogen as refrigerant for the purpose of providing a low temperature refrigerant that is effective and practical cryogen for most low-temperature applications because of its extremely low boiling temperature and high refrigeration capacity.
In regard to claim 14, see the rejection of claim 1 above.

In regard to claim 2, Tustaniwskyj teaches the temperature control assembly of claim 1, wherein the system is a semiconductor test or handling system (See ¶ 0031, 0037 and 0069).
In regard to claim 16, see the rejection of claim 2 above.

In regard to claim 4, Tustaniwskyj teaches the temperature control assembly of claim 1, further comprising a second valve (51) controllable to provide recirculated gas to the chamber to 
In regard to claim 5, Tustaniwskyj teaches the temperature control assembly of claim 1, further comprising an exhaust (conduit 52) that receives a remaining portion of nitrogen gas (nitrogen-as modified above) not recirculated to the chamber (80c) from the sump [80a] (See fig. 1, 2; ¶ 0052).
In regard to claim 6, Tustaniwskyj teaches the temperature control assembly of claim 5, further comprising a pressure release valve (43) controlling flow of the remaining portion of nitrogen gas from the sump to the exhaust (See fig. 1; ¶ 0043-0046).
In regard to claim 15, Tustaniwskyj teaches the method of claim 14 further comprising recirculating at least a portion of the nitrogen gas from the sump (80a) to the system (10a, 10b-via 18, 20, 80c) to be thermally controlled (See fig. 1, 2; ¶ 0054, 0062).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tustaniwskyj (US 2016/0379852) in view of Sakai et al. (US 2016/0086845).
In regard to claim 3, Tustaniwskyj teaches the temperature control assembly of claim 1, wherein Tustaniwskyj teaches introducing the liquid refrigerant to the chamber, but does not teach a first valve controllable to provide the liquid nitrogen to the chamber at a selected flow rate.
However, Sakai teaches an apparatus and method for processing a silicon semiconductor substrate, wherein the system comprises a nitrogen force-feed type processing solution supply system, that comprises canister 401, supply line 402, 403, a stop valves 411, a flow rate adjustment valve 404, a flow meter 405, a mist trap 406, a nitrogen gas supply line 407 and 408, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/W.M/Examiner, Art Unit 3763                
                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763